UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 0-11102 OCEAN BIO-CHEM, INC. (Exact name of registrant as specified in its charter) Florida 59-1564329 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4 FORT LAUDERDALE, FLORIDA33314 (Address of principal executive offices) 954-587-6280 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes¨ Nox At November 14, 2013, 8,669,947 shares of the registrant’s Common Stock were outstanding. OCEAN BIO-CHEM, INC. AND SUBSIDIARIES TABLE OF CONTENTS Page PART I Financial Information: Item 1. Financial Statements 3 Condensed consolidated balance sheets at September 30, 2013 (unaudited) and December 31, 2012 3 Condensed consolidated statements of operations (unaudited) for the three and nine months ended September 30, 2013 and 2012 4 Condensed consolidated statements of comprehensive income (unaudited) for the three and nine months ended September 30, 2013 and 2012 5 Condensed consolidated statements of cash flows (unaudited) for the nine months ended September 30, 2013 and 2012 6 Notes to condensed consolidated financial statements 7-12 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13-16 Item 3. Quantitative and Qualitative Disclosures about Market Risk 17 Item 4. Controls and Procedures 17 PART II Other Information: Item 1A. Risk Factors 17 Item 6. Exhibits 18 Signatures 19 2 PART 1-FINANCIAL INFORMATION Item 1. Financial Statements OCEAN BIO-CHEM, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS September 30, December 31, (Unaudited) ASSETS Current Assets: Cash $ $ Trade accounts receivable less allowances of approximately $183,000 and $73,000, respectively Receivables due from affiliated companies Inventories, net Prepaid expenses and other current assets Deferred tax asset Total Current Assets Property, plant and equipment, net Other Assets: Trademarks, trade names, royalty rights, and patents, net Other assets Total Other Assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Accounts payable – trade $ $ Revolving line of credit - Current portion of long term debt Income taxes payable - Accrued expenses payable Total Current Liabilities Deferred tax liability Long term debt, less current portion Total Liabilities Commitments and contingencies Shareholders' Equity: Common stock - $.01 par value, 12,000,000 shares authorized; 8,749,888 shares issued Additional paid in capital Less cost of common stock in treasury, 79,941 and 351,503 shares, respectively (65,029 ) (288,013 ) Accumulated other comprehensive loss (264,982 ) (261,807 ) Retained earnings Total Shareholders' Equity of Ocean Bio-Chem, Inc. Noncontrolling interest Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 OCEAN BIO-CHEM, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended Nine Months Ended September 30, September 30, Gross sales $ Less: discounts, returns, and allowances Net sales Cost of goods sold Gross profit Operating Expenses: Advertising and promotion Selling and administrative Total operating expenses Operating income Other expense Interest expense ) Other expense - ) - ) Income before income taxes Provision for income taxes Net income (Gain) loss attributable to noncontrolling interests ) Net income attributable to Ocean Bio-Chem, Inc. $ Earnings per common share – basic $ Earnings per common share – diluted $ Weighted average shares - basic Weighted average shares - diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 4 OCEAN BIO-CHEM, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) Three Months Ended Nine Months Ended September 30, September 30, Net income $
